Case 1:19-cv-17598-RMB-KMW Document 7 Filed 10/16/19 Page 1 of 1 PageID: 15


                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


 NICHOLAS DUCOS,

                       Plaintiff,
                                       Civil No. 19-17598-RMB-KMW
             v.

 HERITAGE VINEYARDS OF                 60 DAY ORDER ADMINISTRATIVELY
 RICHWOOD, LLC,                        TERMINATING ACTION
                       Defendant.



      It having been reported to the Court that the above-captioned
action has been settled,
      IT IS on this 16th day of October, 2019, hereby
      ORDERED that this action and any pending motions are hereby
administratively terminated; and it is further
      ORDERED that this shall not constitute a dismissal Order under
the Federal Rules of Civil Procedure; and it is further
      ORDERED that within sixty (60) days after entry of this Order
(or such additional period authorized by the Court), the parties
shall file all papers necessary to dismiss this action under the
Federal Rules of Civil Procedure or, if settlement cannot be
consummated, request that the action be reopened; and it is further
      ORDERED that, absent receipt from the parties of dismissal
papers or a request to reopen the action within the 60-day
period, the Court shall dismiss this action, without further
notice, with prejudice and without costs.

                                     s/ Karen M. Williams
                                     KAREN M. WILLIAMS
                                     United States Magistrate Judge

cc:   Hon. Renée M. Bumb
